         Case 17-34196 Document 458 Filed in TXSB on 01/09/19 Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                          §
                                                §
VANDERHALL EXOTICS OF                           §
HOUSTON L.L.C.                                  §    Case No. 17-34196
       Debtor.                                  §         (Chapter 7)
                                                §

            MOTION FOR ENTRY OF STIPULATION AND AGREED ORDER

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
THE DATE THIS MOTION WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

To the Honorable David R. Jones,
Chief United States Bankruptcy Judge:

       Randy W. Williams, Chapter 7 Trustee (the “Trustee”) for the above-referenced

bankruptcy case, files this Motion for Entry of Stipulation and Agreed Order.

                                        BACKGROUND

       1.      On July 5, 2017, the Debtor filed a voluntary petition for relief under chapter 11

of the Bankruptcy Code.

       2.      On July 18, 2017, the Trustee was originally appointed as the chapter 11 trustee in

this case. On July 24, 2017, upon the motion of the Trustee, the case was converted to chapter 7.

Subsequently, the Trustee was duly appointed as the chapter 7 trustee in this case.


                                                1
6717614v1
        Case 17-34196 Document 458 Filed in TXSB on 01/09/19 Page 2 of 3



                                   REQUEST FOR RELIEF

       3.      The Trustee has agreed to transfer title to a vehicle, from Debtor to IFC

Motorsports LLC (“IFC Motorsports”), a bona fide buyer in the ordinary course of business who

purchased and fully paid Debtor for the vehicle in October 2016, when Debtor held full title to

the vehicle. Westlake Flooring Company, LLC d/b/a Westlake Flooring Services (“WFC”), a

secured creditor of Debtor with respect to the vehicle, has reached an agreement with IFC

Motorsports to permit IFC Motorsports to take title to the vehicle free and clear of WFC’s lien

rights, as well as the rights of the bankruptcy estate and Park Place Auto Sales in exchange for

payment of the amounts set forth in the Stipulation and Agreed Order.

       4.      The terms of the parties’ agreement to authorize the Trustee to transfer legal title

of the vehicle to IFC Motorsports is set forth in the attached Stipulation and Agreed Order. The

Trustee and IFC Motorsports request the Court to enter the Stipulation and Agreed Order. WFC

and Park Place Auto Sales have joined in the Stipulation and Agreed Order and support the

requested relief.

       5.      Randy W. Williams, chapter 7 Trustee requests that this Court enter the attached

Stipulation and Agreed Order and grant such other and further relief as is just.

       Dated: January 9, 2019.
                                              Respectfully submitted,

                                              Porter Hedges LLP

                                        By: /s/ Joshua W. Wolfshohl
                                             Joshua W. Wolfshohl
                                             State Bar No. 24038592
                                             Aaron J. Power
                                             State Bar No. 24058058
                                             1000 Main Street, 36th Floor
                                             Houston, Texas 77002
                                             (713) 226-6000
                                             (713) 228-1331 (fax)
                                             Counsel for the Trustee

                                                 2
6717614v1
        Case 17-34196 Document 458 Filed in TXSB on 01/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing document was served via ECF electronic
notice on January 9, 2019 or as indicated below, by First Class U.S. Mail, postage prepaid to the
parties listed below.

                                                    /s/ Joshua W. Wolfshohl
                                                    Joshua W. Wolfshohl

MAJA FAMILY LLC                                      ESPI MOTORS, INC.
1400 MCKINNEY STREET, SUITE 2210                     5926 SOUTHWEST FRWY
HOUSTON, TX 77010                                    HOUSTON, TX 77057

LUKE SCHLENSKER                                      PARK PLACE AUTO SALES
1710 W. MOCKINGBIRD LANE                             5829 RICHMOND AVE
DALLAS, TX 75235                                     HOUSTON, TX 77057

LUKE SCHLENSKER
4025 LINDBERGH
ADDISON, TX 75001




                                               3
6717614v1
